947 F.2d 950
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albert QUINTANAR, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,M.D., Defendant-Appellee.
No. 90-55626.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1991.*Decided Oct. 25, 1991.

Before SNEED, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Albert Quintanar appeals the district court's decision on summary judgment upholding the Secretary of Health and Human Services' termination of his benefits as a disabled child pursuant to section 202(d) of the Social Security Act (42 U.S.C. § 402(d)).   He contends that section 202(d) violates the equal protection component of the fifth amendment due process clause because his right to benefits terminated upon his marriage to an individual entitled to supplemental security income benefits but would not have terminated had he married an individual entitled to disabled child's insurance benefits.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
As Quintanar acknowledges, the United States Supreme Court addressed and rejected his contention in  Califano v. Jobst, 434 U.S. 47 (1977), in which the Court upheld the constitutionality of section 202(d) against an identical equal protection challenge.   We are bound to follow Supreme Court precedent.


4
Accordingly, the judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3